DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank DiGiglio (Reg. No. 31,346) on 09/06/2022.

The application has been amended as follows: 

Claim 1
Claim 1, lines 5-8: “the containment,;” has been amended to recite --the containment;--

Claim 1, line 12: “to guide the flow” has been amended to recite --to guide a flow--

Claim 17
Claim 17, lines 6-9: “the containment,;” has been amended to recite --the containment;--
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Kim is the closest prior art, but does not teach or suggest an in-containment refueling water storage tank comprising a plurality of pools, wherein one pool has a pH that is different from the other, as recited in claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                         
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646